 Case 3:19-cv-02825-L-BN Document 16 Filed 05/30/20                   Page 1 of 4 PageID 108



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RICHARD LOUIS BUTLER, JR. (TDCJ                  §
No. 2123250),                                    §
                                                 §
        Petitioner,                              §
                                                 §
v.                                               §           Civil Action No. 3:19-CV-2825-L
                                                 §
LORIE DAVIS, Director Texas                      §
Department of Criminal Justice                   §
Correctional Institutions Division,              §
                                                 §
        Respondent.                              §

                                             ORDER

       On February 26, 2020, United States Magistrate Judge David Horan entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) (Doc.12),

recommending that the court dismiss this action as time-barred under Rule 4 of the Rules

Governing Section 2254 cases. Specifically, he determined that Petitioner Richard Louis Butler’s

(“Petitioner”) Petition for Writ of Habeas Corpus by a Person in State Custody (“Petition”) (Doc.

3) should be denied, as it was filed more than one month after the one-year deadline for filing a

federal habeas petition. Additionally, Magistrate Judge Horan determined that, despite Petitioner’s

assertions that his mental health disabilities should excuse his untimely Petition, he “failed to

allege how his mental health interfered with his ability to file a federal writ in a timely manner by

showing a ‘causal connection between [any] mental illness and his failure to file timely federal

habeas petition.’” Report 8 (quoting Jones v. Stephens, 541 F. App’x 499, 505 & n.34 (5th Cir.

2013) (per curiam) (collecting cases)). Thus, he determined that equitable tolling did not apply.

For these reasons, Magistrate Judge Horan determined that the Petition is untimely and

recommends that the court dismiss with prejudice this action as time-barred.


Order – Page 1
 Case 3:19-cv-02825-L-BN Document 16 Filed 05/30/20                    Page 2 of 4 PageID 109



        On March 10, 2020, Petitioner filed his Objections (Doc. 14) to the Report. Specifically,

he responds to Magistrate Judge Horan’s determination that he failed to show a causal connection

between his mental illness and his failure to timely file his Petition. In response, he asserts that at

the time his Petition “was supposed to have been filed in the timely manner,” he was on the wrong

medication, which altered his behavior and caused him to be confined for 24 hours a day, with no

access to legal resources that would assist him. Pet.’s Obj. 1. He asserts that this was the case at

both his former and present facilities. Petitioner also contends that being on the wrong medication

caused his wrongful conviction and the events leading up to the offense. He now contends,

however, that he is on the proper medication, which allowed him to file his Petition.

        The court finds Petitioner’s Objections unavailing.             While Petitioner provides

documentation of his medications, nothing explains why his medications were changed, or how

they affected his behavior during the one-year limitations period. Notably, the records indicate

that he started his present psychiatric medication on May 18, 2019—over four months before the

one-year deadline to file his Petition. See Pet.’s Obj. 5. Without more, the court determines that

Petitioner again fails to demonstrate a causal connection between his mental health issues and his

ability to timely file his Petition. The court, therefore, reasonably infers that Petitioner could have

diligently pursued his habeas petition before the deadline to file expired. For these reasons, the

court determines that equitable tolling does not apply and, thus, overrules Petitioner’s Objections

on this basis.

        Petitioner also makes a passing assertion that he was wrongfully convicted. The court,

however, does not consider this an assertion of actual innocence, as Petitioner previously

acknowledged that he committed the underlying conduct of his offense but contends that he was

under attack, and, thus, his actions did not constitute murder as charged. See Doc. 10. Even if



Order – Page 2
    Case 3:19-cv-02825-L-BN Document 16 Filed 05/30/20                                 Page 3 of 4 PageID 110



the court considers Petitioner’s assertion as an actual innocence claim, he fails to present any

“evidence of innocence so strong that a court cannot have confidence in the outcome of the trial.”

McQuiggin v. Perkins, 569 U.S.C. 383, 401 (2013). The court, therefore, determines that a claim

for actual innocence is not at issue here and does not overcome the required statute of limitations

for filing the federal habeas petition in this action.

           Accordingly, having reviewed the pleadings, file, record in this case, and Report, and

having conducted a de novo review of the portions of the Report to which objections were made,

the court determines that the findings and conclusions of the Magistrate Judge are correct, and

accepts them, as supplemented, as those of the court. The court, therefore, overrules Petitioner’s

Objections (Doc. 14); denies as time-barred Petitioner’s Petition for a Writ of Habeas Corpus by

a Person in State Custody (Doc. 3); and dismisses with prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was



*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.

Order – Page 3
 Case 3:19-cv-02825-L-BN Document 16 Filed 05/30/20                  Page 4 of 4 PageID 111



correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

       It is so ordered this 31st day of May, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 4
